45 F.3d 427NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Rickie STILTNER, Petitioner,v.UNITED COAL COMPANY;  Director, Office of Workers'Compensation Programs, United States Department ofLabor, Respondents.
No. 93-1987.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 4, 1994.Decided Jan. 10, 1995.

On Petition for Review of an Order of the Benefits Review Board.  (91-1253-BLA)
Rickie Stiltner, Petitioner Pro Se.  Ronald Eugene Gilbertson, KILCULLEN, WILSON & KILCULLEN, Washington, DC;  Patricia May Nece, Jeffrey Steven Goldberg, UNITED STATES DEPARTMENT OF LABOR, Washington, DC, for Respondents.
Ben.Rev.Bd.
DISMISSED AND REMANDED.
Before HALL and WILKINSON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Rickie Stiltner seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. # 8E8E # 901-945 (West 1986 & Supp.1994).  Stiltner has filed a motion for modification with the deputy commissioner, and United Coal has filed a motion to dismiss the appeal and remand this case to the deputy commissioner so that the modification request can be processed.  Stiltner has no objection to the remand.


2
Accordingly, we grant the motion to dismiss and remand this claim to the Board with instructions to remand the claim to the deputy commissioner for consideration of Stiltner's motion for modification.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED AND REMANDED.